DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 1/31/2022, with respect to the rejections of the claims under 112(b) for indefiniteness, have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn.  The claims now recite a tubing connected to the aspiration catheter, which corresponds with the tubing segment (232) (see Figure 9) that connects the catheter to the controller (220) (paragraph 64 of this application).  A controller that determines the diameter of the attached catheter is disclosed in paragraphs 70 and 77 of this application.

Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “one or more valves” should be amended to clearly refer back to the vacuum valve in Claim 1 and/or the pressure valve in claim 2 (wherein dependency of the claim should also be updated).  Since the disclosure is clear that the controller controls both the vacuum and pressure valves, this issue does not rise to a level of indefiniteness under 112(b). Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 
Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,531,883 (Deville et al.).  
Regarding claim 1: Deville discloses a clot removal system (600) in Figures 47 and 72 that comprises an aspiration catheter (660 and 660’) defining a lumen for accommodating fluid (column 35, line 55), a controllable vacuum valve (620), a vacuum source (610) fluidically connected to the vacuum valve, a tubing (674 or 674’) connecting the catheter to the vacuum source (see description of extension line at column 45, line 61 to column 46, line 20; column 53, lines 16-36), and a controller (700) (see Figure 47; column 36, lines 30-56).  Deville discloses that the controller (700) detects the diameter of the aspiration catheter (660 or 660’) that is connected to the system (which would occur after a change in connection of the catheter) and operates a pulsation protocol according to characteristics of the connected catheter (column 46, lines 21-63).  The pulsation protocol specifies pressure variations and patterns that modulate the vacuum valve in order to change a level of vacuum at the distal end of the catheter (column 38, line 33 to column 39).   
In regards to claim 2: the system (600) further comprises a controllable pressure valve (650) and a pressure fluid source (640) containing a liquid and fluidically connected to the pressure valve.  The controller also modulates the pressure valve according to the pressure variation and patterns specified in the 
Regarding claim 3: the pulsation protocol includes a time period in which both the vacuum valve is closed and the pressure valve is closed (column 8, lines 12-21).  A time of the closed state is based on a predetermined frequency (column 38, lines 57 to column 39, line 5 and column 40).
Regarding claim 4: the controller is configured to cyclically open and close the vacuum valve and the pressure valve in a repeated cycle comprising a pressure-only state in which the vacuum valve is closed and the pressure valve is open (column 8, lines 12-21).
Regarding claim 5: Deville discloses a time period for a press-only state is no more than 50 ms (column 38, lines 57 to column 39, line 5).  
Regarding claim 6: the tubing (674 and 674’) provides fluid communication between the aspiration catheter (660) and both the vacuum and pressure sources (610) and (via the vacuum and pressure valves.  
In regards to claims 7 and 8: Deville discloses an external unit (676) that connects the aspiration catheter (660) to the tubing (674), and the comprises a switch (678) for operating the system (see Figure 56 and 72; col 48, line 36 to col 49, line 36).
Regarding claim 9: the external unit (676) and tubing (674) fluidically connect the proximal end of the aspiration catheter (660) to an output of a valve 
Regarding claims 10-12: the external unit (676) communicates with the controller protocol data associated with the particular aspiration catheter that is attached thereto in response to a change in the catheter and associated diameter (column 46, line 21 to column 48, line 9).   The controller (700) detects the diameter of the aspiration catheter (660 or 660’) that is connected to the system (which would occur after a change in connection of the catheter) and operates a pulsation protocol according to characteristics of the connected catheter (column 46, lines 21-63).  
Regarding claim 13: the controller is configured to cyclically open and close the vacuum valve and the vent valve in a repeated cycle and control flow of the distal portion of a column of liquid out from the distal end during each cycle by regulating timing of the vent valve (column 38, lines 6-56).  
Regarding claim 14: the controller (700) controls both the vacuum and pressure valves (620 and 650) (column 38, lines 33-56).
Regarding claim 15: the controller is electronic (column 36, lines 30-55). 
Regarding claim 16: the controller (700) is separate from the vacuum source (612) (physical separation is illustrated in Figure 47; alternatively, the term “separate” refers to a different component, wherein the separate components are connected to one another – see column 36, lines 30-56).
.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771